—Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 12, 2010 in a medical malpractice action. The order granted the application of defendants Linda Harris, M.D. and University at Buffalo Surgeons, Inc. for a collateral source reduction of an award of damages.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1]). Present — Smith, J.P., Lindley, Sconiers, Pine and Gorski, JJ.